

116 HR 5015 IH: Medicaid DSH Payment Adjustment Fairness Act of 2021
U.S. House of Representatives
2021-08-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5015IN THE HOUSE OF REPRESENTATIVESAugust 13, 2021Mr. Higgins of New York (for himself and Mr. Katko) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to expand hospitals eligible for the Medicaid DSH payment adjustment.1.Short titleThis Act may be cited as the Medicaid DSH Payment Adjustment Fairness Act of 2021.2.Expansion of hospitals eligible for the Medicaid DSH payment adjustmentEffective as if included in the enactment of section 203(a) of title II of division CC of Public Law 116–260, subsection (g) of section 1923 of the Social Security Act (42 U.S.C. 1396r–4), as amended by such section 203(a), is further amended—(1)in paragraph (1), by striking paragraph (2)(B) and inserting paragraph (2); and(2)in paragraph (2)—(A)in the heading, by striking for certain hospitals;(B)in subparagraph (A)—(i)in the heading, by striking (A) In general.—; and(ii)by striking described in subparagraph (B); and(C)by striking subparagraph (B).